Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2022 has been entered.
 
Status of Claims
Claims 1-19, 84, 87-89 are pending.  
Priority
Instant application 16210414, filed claims benefit as follows:

    PNG
    media_image1.png
    56
    346
    media_image1.png
    Greyscale
.

Response to Applicant Amendment/Argument
In view of Applicant amendment, the 102 rejection over US-20140361259 (“the ‘259 publication”) based on the species presented in the FINAL rejection is withdrawn, however, the rejection is reapplied in view of the amendment to another expanded species in the same publication (see rejection below).
In view of Applicant amendment, the 102 rejection over WO-2014054912 (“the ‘192 publication”, made of record on the IDS) is withdrawn because the ‘912 publication requires an aryl ring substituent on D1 and the amended claims require a hydrogen atom in that position.  Each genus of the ‘912 publication explicitly draws an Ar1 on the carbazole which is not allowed by the instant claims. 
Claims 8, 10 and 13-16 and 88-89 are withdrawn as not reading on the expanded specie.  

Claim Rejection – 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7, 9, 11-12, 84 and 87 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US-20140361259 (“the ‘259 publication”).
The 102 and 103 prongs of this rejection apply to another expanded specie.
The ‘259 publication teaches:

    PNG
    media_image2.png
    253
    355
    media_image2.png
    Greyscale
.
In this case, A1 = CN-LA wherein LA = arylene; R1-2, 4-5 = H; R3= D1; LD = single bond; RD = substituted aryl wherein the substituent is “at least” a heterocycle (compound 15 above for example).  In the case of compound 15, RD = pyridine and indole wherein the indole is at least one group.  The claim does not require the heterocycle to be directly attached but only that that when aryl is substituted that it is substituted with at least one group.  The indole with the phenyl ring combined can be considered one group using a broadest reasonable interpretation standard.  The limitations of claims 2-7 do not limit the claims such that the compound above does not read on the instant claims.  Further, aryl groups are from C6-C40.  Instant claim 12 does not limit the claim such that the compound above does not flow from claim 1 since the claim does not require R1-R5 first be only and Ar1 group.  
The ’259 publication teaches device components:
[0006] A typical OLED has a structure including a substrate, and an anode, a hole transporting layer (HTL), an emission layer (EML), an electron transporting layer (ETL), and a cathode which are sequentially stacked on the substrate. In this regard, the HTL, the EML, and the ETL are organic thin films formed of organic compounds.

	In the alternative, if the interpretation outlined above is outside of the broadest reasonable interpretation standard, then it should be noted that the formula I genus teaches linker values connecting the rings by X to vary from 1 to 5 n.  Given the alternative interpretation, the ‘259 publication fails to teach an example directly attaching the heteroaryl ring to the phenyl ring relative to the instant claims by a single phenyl ring.  

    PNG
    media_image3.png
    253
    355
    media_image3.png
    Greyscale

	However, it would have been prima facie obvious to one having ordinary skill in the art to start with the compound above and remove one phenyl ring (circled in blue) such that RD of the instant claims is an indole – heteroarylalkyl, or heterocycle for example.  One skilled in the art would be motivated by the fact that structurally similar compounds are expected to have similar properties.  In this case, the genus teaches compounds including homologues of X and that these compounds function for the same purpose thus one would expect success in making the homologue.


Conclusions
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CLINTON A BROOKS/Primary Examiner, Art Unit 1622